UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                 No. 95-5408
ALVIN JERONES PURDIE, JR., a/k/a
Purdie Boy,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
     for the Eastern District of North Carolina, at Fayetteville.
                Malcolm J. Howard, District Judge.
                            (CR-94-46-H)

                  Submitted: December 20, 2000

                      Decided: March 20, 2001

  Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Spurgeon Fields, III, Raleigh, North Carolina, for Appellant. Janice
McKenzie Cole, United States Attorney, Anne M. Hayes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. PURDIE
                              OPINION

PER CURIAM:

   Alvin Jerones Purdie, Jr., was convicted by a jury of one count of
conspiracy to possess crack cocaine with intent to distribute, in viola-
tion of 21 U.S.C. § 846 (1994), one count of using a firearm during
and in relation to a drug trafficking crime and aiding and abetting
same, in violation of 18 U.S.C.A. §§ 2, 924(c) (West 2000), and two
counts of possession with intent to distribute crack cocaine, in viola-
tion of 21 U.S.C. § 841(a)(1) (1994). The district court imposed a 264
month term of imprisonment for each of the drug convictions, to be
served concurrently, and a 60 month term of imprisonment for the
firearm conviction, to be served consecutively to the drug sentences.
Purdie’s counsel has filed a brief in accordance with Anders v. Cali-
fornia, 386 U.S. 738 (1967), in which he raises the following two
issues, but claims that neither has merit: (1) whether sufficient evi-
dence supported Purdie’s drug convictions, and (2) whether the dis-
trict court erred in determining the quantity of drugs attributable to
Purdie. In addition, counsel contends that the evidence was insuffi-
cient to sustain the firearm conviction.1 Purdie was informed of the
opportunity to file a pro se supplemental brief, but has not done so.
We affirm the convictions and sentences.

   "The verdict of [the] jury must be sustained if there is substantial
evidence, taking the view most favorable to the Government, to sup-
port it." Glasser v. United States, 315 U.S. 60, 80 (1942). The Court
must also "allow the Government the benefit of all reasonable infer-
ences from the facts proven to those sought to be established." United
States v. Tresvant, 677 F.2d 1018, 1021 (4th Cir. 1982). We find that
there was substantial evidence sufficient to sustain all the convictions.

  In addition, we find that the court was not clearly erroneous in
ascertaining the amount of drugs attributed to Purdie in order to deter-

    1
   We are assuming for purposes of decision only that the appeal is gov-
erned by Anders, notwithstanding the presence of one fully briefed issue.
                        UNITED STATES v. PURDIE                         3
mine the offense level. United States v. Randall, 171 F.3d 195, 210
(4th Cir. 1999).2

   In accordance with the requirements of Anders, we have considered
the entire record on appeal and find that there was no reversible error.
Accordingly, we affirm the convictions and sentences. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED
  2
   We have considered the effect of Apprendi v. New Jersey, 530 U.S.
466 (2000) and find that the 264 month term of imprisonment for the
drug convictions did not affect Purdie’s substantial rights. United States
v. White, ___ F.3d ___, 2001 WL 87453 (4th Cir. Feb. 1, 2001).